MUNSON, J.
This case presents the question whether by virtue of R. L. 1214, 1215, the action of account can be maintained by one partner against another surviving partner and the .administrator of a deceased partner. At common law this action could not be maintained where there were more than two partnership interests. Section 1214 extends the remedy to accountings among three or more partners, but does not in terms authorize the suit where one partnership interest is represented by an administrator. But s. 1215 empowers the County Court to make in these cases such interlocutory and final decrees as the Court of Chancery could make in the settlement of partnership matters, and to enforce its judgments in any manner in which the Court of Chancery could enforce decrees of like import. In view of the remedial purpose of the Legislature, and of the full chancery powers conferred iqpon the County Court to that end, we think the statute may properly be held to authorize this suit.
It is not essential that the declaration contain an allegation that the administrator has received property belonging to the estate of the intestate or to the firm. The purpose of the suit, as against the administrator, is to charge the estate of his intestate with whatever the intestate may have received from the partnership above his just proportion; and the plaintiff’s right to have such excess ascertained and put into judgment does not depend upon what the administrator may have received.

Judgment reversed, demu/rrer overruled, declaration adjudged sufficient, and cause remanded.